Citation Nr: 0314095	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from March 1945 to 
March 1949, and from August 1950 to November 1951; he died on 
April [redacted]
, 1999.  The appellant is his surviving spouse.  

This matter arises from a July 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran died on April [redacted]
, 1999, as the result of 
arteriosclerotic and hypertensive heart disease.  

3.  At the time of his death, the veteran was service 
connected for post-traumatic chronic brain syndrome, 
evaluated as 50 percent disabling; grand mal epilepsy, 
evaluated as 40 percent disabling.  Individual 
unemployability based upon service-connected disability had 
been in effect from March 29, 1996.  

4.  The evidence of record does not indicate that a causal 
link existed between the veteran's arteriosclerotic and 
hypertensive heart disease and either his service-connected 
disabilities or his active military service.  Nor is there 
any indication that the veteran's service-connected 
disabilities caused or contributed substantially and 
materially to his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the 


VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  


Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim, inform her 
whether she or VA bears the burden of producing or obtaining 
that evidence or information, and inform her of her appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The appellant was furnished a statement of the case that 
informed her of the evidence used in conjunction with her 
appeal, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  In 
addition, by letter dated in March 2001, the appellant was 
notified of detailed information about the new rights 
provided under the VCAA.  This described the evidence needed 
to substantiate the appellant's claim, and specifically 
identified what evidence was needed from the appellant versus 
what evidence VA would attempt to procure.  The record 
indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA for 
VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  In addition, in view of the 
relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.  

The Board notes also that the VCAA notification letter sent 
to the appellant in March 2001 essentially complied with the 
recent holding of Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), No. 02-7304 (Fed. Cir. May 1, 2003).  
The DAV case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
to the extent that it provides a claimant "not less than 30 
days" to respond to a VCAA notification letter sent by the 
Board because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the RO and not the Board sent the VCAA notification 
letter to the appellant.  The RO's duty to notify, pursuant 
to 38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  Moreover, even though the March 
2001 letter did request a response within 60 days, the one-
year time period referred to above has now expired, and there 
is no indication in the file that the claimant has anything 
further to submit.  Consequently, adjudication of her claim 
can proceed.  

II.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran's death was the 
result of his active military service.  Alternatively, she 
asserts that his service-connected disabilities contributed 
substantially and materially to his death.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. § 3.312.  

As a preliminary matter, the Board notes that the veteran was 
not diagnosed as suffering from arteriosclerotic heart 
disease or hypertensive heart disease during military service 
or during the applicable presumptive period.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112.  The first indication that the veteran 
had elevated blood pressure is contained in the report of a 
physical examination conducted by a private physician on 
behalf of VA in February 1953.  At that time, the veteran's 
blood pressure was 150/90; however, his heartbeat was 
regular, no murmurs were observed, and 


the heart was not enlarged.  The heart's tone was of good 
quality, and was of normal size and shape.  It was not until 
many years later that the veteran was diagnosed with 
arteriosclerotic and hypertensive heart disease.  Thus, 
service connection for the cause of the veteran's death is 
not warranted on either a direct or a presumptive basis.  

The remaining question is whether the veteran's 
service-connected disabilities were either the principal or 
contributory cause of his death.  During his lifetime, the 
veteran was service connected for post-traumatic chronic 
brain syndrome, evaluated as 50 percent disabling; and grand 
mal epilepsy, evaluated as 40 percent disabling.  Individual 
unemployability had been assigned effective March 29, 1996, 
(approximately three years prior to the veteran's death).  
The veteran's death certificate indicates only that he died 
as the result of arteriosclerotic and hypertensive heart 
disease.  There is no mention of his service-connected 
disabilities as having been significant conditions that in 
any way contributed to his demise.  No other medical evidence 
tends to indicate a nexus between the veteran's service-
connected disabilities and the cause of his death.  The only 
opinion to this effect is that offered by the appellant.  
However, she is a lay person, and is not qualified to offer 
opinions regarding medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
there is no reasonable basis upon which to predicate a grant 
of the benefit sought.  

The Board finds as to all matters that the doctrine of 
resolving doubt in the appellant's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

